             Case 5:15-cr-00245-C Document 160 Filed 10/29/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                vs.                             )         No. CR-15-245-C
                                                )
SHARON DIANE LITTLE,                            )
                                                )
                              Defendant.        )

                                           ORDER

          Defendant seeks early termination of her term of supervised release. Defendant

pleaded guilty to a number of counts arising from her participation in a steroid distribution

enterprise. The Court has heard from the United States Probation Office and Plaintiff,

both of whom who oppose Defendant’s request for early termination of supervised release.

          18 U.S.C. § 3583(e)(1) governs Defendant’s request. In pertinent part that statute

states:

          The Court may, after considering the factors set forth in section 3553(a)(1),
          (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)–

                (1) terminate a term of supervised release and discharge the defendant
                released at any time after the expiration of one year of supervised
                release, pursuant to the provisions of the Federal Rules of Criminal
                Procedure relating to the modification of probation, if it is satisfied
                that such action is warranted by the conduct of the defendant released
                and the interest of justice . . . .

          Defendant has offered no argument demonstrating early termination is in the interest

of justice. Rather, she offers only the unsupported statement that early termination would

assist her in obtaining different employment. To be sure, Defendant has made significant
          Case 5:15-cr-00245-C Document 160 Filed 10/29/20 Page 2 of 2




strides in rebuilding her life since her release and the Court commends her efforts. It is,

of course, always encouraging when a person has made a positive turn in her life.

Nevertheless, after considering the above factors, the Court finds that early termination is

not warranted at this time. While Defendant has been compliant with the terms of her

release, the relevant time period is simply too brief. Rather, the Court finds that when

considering the underlying offense, a longer period of post-incarceration monitoring is

necessary.

       For the reasons set forth herein, Defendant’s Motion for Order to Terminate

Supervised Release Early (Dkt. No. 157) is DENIED.

       IT IS SO ORDERED this 29th day of October, 2020.




                                             2
